By the Court,

Sutherland, J.
The motion cannot be heard. It is the settled practice that a motion cannot be renewed without leave of the court. The case of Standard v. Williams decides nothing to the contrary of such practice it is there said, the party may apply to the court, upon notice to vacate the rule denying his motion. So he may: but not without leave of the court previously obtained, which is all ways granted, if, in the circumstances of the opposition, there is any thing to excite suspicion of unfairness, or a belief that the party moving is taken by surprise. Indeed it is not unusual for the court, without application, to-annex such leave to. a denial of a motion.